—Order unanimously affirmed without costs. Memorandum: After filing a petition alleging neglect against respondents, petitioner requested a preliminary order of supervision. Family Court Act § 1027 (a) provides for a hearing on that request to determine whether “the child [ren]’s interests require protection pending a final order of disposition”, and Family Court must set forth the reasons for its determination (see, Family Ct Act § 1027 [fl). Reversal is not required by the court’s failure to hold a hearing, however, because respondents waived their right to one. In response to the court’s offer to hold a hearing on the issue of the preliminary order, respondents’ attorney stated, “[Wje’re not choosing to pursue that route.” (Appeal from Order of Erie County Family Court, Szczur, J. — Neglect.) Present — Pine, J. P., Hayes, Wisner, Pigott, Jr., and Boehm, JJ.